Name: Commission Regulation (EC) NoÃ 23/2009 of 14Ã January 2009 derogating from Regulation (EC) NoÃ 1282/2001 as regards the final date for submitting harvest and production declarations for the 2008/09 marketing year
 Type: Regulation
 Subject Matter: agricultural structures and production;  production;  information and information processing;  agricultural activity
 Date Published: nan

 15.1.2009 EN Official Journal of the European Union L 10/6 COMMISSION REGULATION (EC) No 23/2009 of 14 January 2009 derogating from Regulation (EC) No 1282/2001 as regards the final date for submitting harvest and production declarations for the 2008/09 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (1), and in particular Article 23 thereof, Whereas: (1) Article 11(1) of Commission Regulation (EC) No 1282/2001 (2) requires wine growers to submit harvest and production declarations no later than 10 December, so that the volume of Community wine production can be known in good time. (2) In one Member State, the need to adjust the computer system for handling compulsory declarations as a result of new measures introduced by Council Regulation (EC) No 479/2008 of 29 April 2008 on the common organisation of the market in wine amending Regulations (EC) No 1493/1999, (EC) No 1782/2003, (EC) No 1290/2005 and (EC) No 3/2008, and repealing Regulations (EEC) No 2392/86 and (EC) No 1493/1999 (3), which are linked to the vineyard parcels of the vineyard register, particularly the distillation into potable alcohol, has caused a delay in the availability of this system to producers. (3) In another Member State, some of the computer centres to which producers have to submit those declarations have experienced a problem of capacity. Those centres are unable to handle all declarations by the deadline. (4) In order to rectify these two different situations, which are outside producers control, and therefore to avoid producers incurring unjustified penalties, they should be granted an extension for the submission of harvest and production declarations and the Member States should be allowed to extend this time frame to a final deadline. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Notwithstanding Article 11(1) of Regulation (EC) No 1282/2001, for the 2008/09 wine year the declarations referred to in Articles 2 and 4 of that Regulation may be submitted up to 31 December 2008. However, Member States may extend this time frame to 15 January 2009 at the latest. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 10 December 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 January 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 179, 14.7.1999, p. 1. (2) OJ L 176, 29.6.2001, p. 14. (3) OJ L 148, 6.6.2008, p. 1.